Citation Nr: 0115214	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  98-13 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for essential tremor of 
the right hand as secondary to exposure to herbicide agents, 
including Agent Orange.

2.  Entitlement to service connection for left ulnar 
neuropathy as secondary to exposure to herbicide agents, 
including Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
February 1970, and had combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that denied service connection for 
peripheral neuropathy as due to inservice exposure to 
herbicide agents, including Agent Orange.  In December 1999, 
a travel board hearing was held at the RO before the 
undersigned Board Member.  

In May 2000, the Board, in part, remanded the case for 
further development.  Following his hearing, the appellant's 
file was transferred to the Board for its consideration.  In 
a March 1996 decision, the Board had previously denied 
service connection for left upper extremity neuropathy both 
on a direct basis and as secondary to exposure to Agent 
Orange.  However, in May 2000 the Board concluded that it was 
necessary to readjudicate the appellant's claim de novo 
because of:  (1) a change in the scope of the disability 
claimed; and (2) revisions to the regulations pertaining to 
claims of service connection based on Agent Orange exposure.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (1996), [61 Fed.Reg. 
57586-89 (Nov. 7, 1996)]; See Spencer v. Brown, 4 Vet. App. 
283, 289 (1993) (holding that "section 7104(b) does not 
preclude de novo adjudication of a claim, on essentially the 
same facts as a previously denied claim, where an intervening 
change in law or regulation has created a new basis of 
entitlement to a benefit."), aff'd, 17 F.3d 368 (Fed. Cir. 
1994), cert denied, 513 U.S. 810 (1994); McCartt v. West, 12 
Vet. App. 164, 166 (1999) (noting Court's approval of de novo 
adjudication of claim for service connection for residuals of 
exposure to Agent Orange).
The matter(s) for consideration on appeal have been 
recharacterized as listed on the preceding page to reflect 
current medical diagnoses.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran has an essential tremor of the right hand and 
left ulnar neuropathy.

3.  There is competent evidence that the essential tremor of 
the right hand, as likely as not, resulted from the 
appellant's exposure to Agent Orange in service.

4.  The veteran's left ulnar neuropathy is not shown to be an 
acute or subacute peripheral neuropathy that became 
manifested in the first postservice year or that it is in any 
other way related to service.


CONCLUSIONS OF LAW

1.  Essential tremor of the right hand was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2000).

2.  Left ulnar neuropathy was not incurred in or aggravated 
by service and may not be presumed to have been incurred due 
to Agent Orange exposure in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1137 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the appellant's claims in this 
case were pending on appeal at the Board, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA), 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date. 

After reviewing the appellant's claims file, the Board 
concludes that the RO has complied with the notice and duty 
to assist provisions in the new law with respect to the 
issues here on appeal.  Specifically, in a statement of the 
case (SOC), dated in April 1998, and in a supplemental SOC, 
dated in September 2000, the RO provided the appellant the 
controlling laws and regulations.  The RO solicited pertinent 
medical evidence from the appellant on multiple occasions.  
Most recently, in June 2000, the RO sent correspondence to 
the appellant requesting information concerning any post 
service treatment he received for the disorders at issue.  
The RO has also taken the steps necessary to obtain all 
relevant medical evidence identified by the appellant 
following its requests.  At the hearing before the Board, the 
appellant testified that he was first evaluated for 
peripheral neuropathy in the "[e]arly 1990s."  So no 
earlier medical records would be available.  Finally, 
pursuant to the Board's May 2000 remand, the RO obtained 
medical opinions concerning the etiology of the claimed 
disorders.  Accordingly, the Board concludes that no 
prejudice to the appellant will occur by the Board's 
consideration of these issues at this time. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

B.  Claims for Service Connection - General

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. §§ 3.303, 3.304; Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
C.F.R. §§ 3.307, 3.309.

i. Claims Based on Exposure to Herbicide 
Agents, Including Agent Orange

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§  
3.307(a)(6)(iii), 3.313(a).

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Multiple myeloma; Respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); or Soft tissue sarcoma.  
The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  These 
diseases shall become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or 
other disease consistent with chloracne, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted. 59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).

II.  Factual Background

The appellant's service personnel records reveal that he 
served in the Republic of Vietnam, and was awarded a Combat 
Medical Badge and a Purple Heart for wounds he sustained 
there.  On service discharge examination in February 1970, 
the appellant's upper and lower extremities were normal. 

On VA examination in November 1981, the veteran reported 
Agent Orange exposure in Vietnam.  Examination revealed no 
pertinent abnormalities.  

Private medical records show the veteran has a history of 
heart disease.  In July 1992, he submitted a statement 
indicating that he was "having problems with numbness and 
more heart problems."  Records from G. C., M.D., include a 
July 1992 letter, noting that the appellant had a history of 
"three previous myocardial infarctions.  He also has had 
some neurological deficits in the ulnar distribution of his 
left hand."  Dr. G. C. opined "there is a definite distinct 
possibility that there is a cause and effect relationship in 
regards to some of these present neurological deficits" and 
the appellant's exposure to Agent Orange while serving in 
Vietnam.  A subsequent letter, dated in August 1992, noted 
that the appellant had paresthesia of the 4th and 5th digits 
of the left hand which "apparently were possibly related to 
Agent Orange." 

In March 1993, the appellant was hospitalized at the VA 
medical center in Madison, Wisconsin.  His discharge summary 
notes that on admission he "complained of left hand numbness 
and tingling in his 4th and 5th finger of the left hand since 
4-92."  It was also noted that "[h]is biggest concern is 
that of right upper extremity tremor which has led to 
decreased hand writing.  His tremor was noted in the 70's 
with a decrease in penmanship.  He has noticed an increase in 
the tremor to the point where he states his penmanship is now 
illegible."  The report noted that the appellant had three 
myocardial infarctions, in 1985, 1987, and 1988.  It also 
noted that he had hypercholesterolemia and was status post 
angioplasty, two vessels.  Nerve conduction studies revealed 
a mild slowing of the left distal latencies, particularly of 
the left ulnar sensory nerve, but of much less degree than 
the slowing noted in the median motor and sensory nerves on 
the same extremity suggesting a greater tendency towards 
carpal tunnel syndrome than in ulnar neuropathy.  Following a 
two-day stay, the appellant was released from the hospital 
with diagnoses of: mild left ulnar sensory neuropathy; mild 
right upper extremity tremor and hyperlipidemia.  

An electromyograph and nerve conduction velocity examination 
in March 1993 revealed findings consistent with carpal tunnel 
syndrome, currently asymptomatic.  An assessment and plan 
statement, dated in March 1993, noted an impression of left 
ulnar neuropathy and stated that the "etiology is chronic 
pressure damage in the sulcus region - April of 1992 during a 
driving trip."  The report also noted an impression of right 
forearm tremor.  In discussing this condition, the report 
indicated that it began in the mid-1970s and that it could be 
etiologically related to hyperthyroidism. 

On VA examination in March 1993, the appellant's narrative 
history of a tremor in his right hand since "the mid 1970s" 
was noted.  The examination report also noted:

In April 1992, the patient developed 
paresthesias of the fourth and [fifth] 
fingers of left hand.  This occurred 
after a long drive, during which he 
rested his elbow on the window.  Along 
with the numbness, he has noted tingling, 
which has persisted, although it has 
slowly improved.

The VA examiner noted that "[i]t is my impression that this 
patient has a tremor of the right hand, cause unknown."  He 
also indicated that the appellant "has a history of ulnar 
neuropathy involving his left side that may be post-
traumatic."
In a letter dated in August 1993, a VA Environmental 
Physician stated:

[The appellant's] history and physical 
exam and nerve conduction studies 
revealed the following diagnoses: right 
upper extremity tremor o[f] unknown 
etiology; mild left ulnar sensory 
neuropathy; residuals of suprapubic 
shrapnel wounds; coronary artery disease, 
and; elevated cholesterol that is 
controlled with medication.  None of 
these diagnoses are suggestive of Agent 
Orange toxicity.

Medical treatment reports and opinion letters from C. G., 
M.D., dated February 1995 through November 1997, include a 
treatment summary from February 1995 noting that the 
appellant "is under my care for multiple medical problems 
including cardiovascular disease and a tremor.  His tremor 
has been evaluated by various neurologists who have been 
unable to ascertain the etiology of the tremor, which is most 
prominent in the right hand."  The report also noted that 
the "most debilitating aspect of the tremor is [the 
appellant's] inability to write clearly."  Dr. C. G. stated 
"[i]t is possible that there is a causal relationship 
between Agent Orange and the patient's current neurologic 
problem."  In a letter dated in October 1995, Dr. C.G. 
noted, in pertinent part, that the veteran suffers from "a 
tremor of unclear etiology.  The tremor affects, 
predominantly, his right hand and is exacerbated with 
activity."  A November 1997 letter from Dr. C.G. repeats the 
February 1995 statement.

A March 1995 VA treatment report shows a diagnosis of 
essential tremor "perhaps [secondary to] Agent Orange 
exposure."  Magnetic resonance imaging of the appellant's 
cervical spine in March 1995 resulted in an impression of 
three levels of degenerative disease, which may affect 
function preferentially on the right.  The most severe 
findings were at the C5-6 level, where protrusion or 
herniation of the intervertebral disc accompanying an 
uncovertebral osteophyte on the right side, was causing 
impingement upon the right C5-6 nerve root.  Another March 
1995 treatment report noted the appellant's narrative history 
of a right shoulder dislocation in 1971.  A neurological 
consultation at the time revealed pertinent diagnoses of: (1) 
mild right upper extremity tremor, unknown etiology, since 
1970s; (2) mild left ulnar sensory neuropathy, since April 
1992.

At a January 1996 hearing, the appellant testified that his 
left arm tremors began shortly after his shrapnel injury in 
service and increased in severity over the years. 

Letters from the appellant's family members, dated in June 
and August 1998, note that he did not have any signs of 
nervousness, tremors or shaking when he entered service.  

At a December 1999 hearing before a traveling member of the 
Board at the RO, the appellant testified that he was having 
difficulties with his arms and hands because of his exposure 
to Agent Orange.  He indicated that he first noticed these 
problems "[s]ometime in the 70's."  When asked if he 
noticed these conditions during service, he testified that 
"I didn't notice it in service but I did notice it shortly 
after." 

On September 2000 VA peripheral nerves examination the 
appellant's complaints of a tremor in his right (dominant) 
hand were noted.  It was noted that "[h]e first noted the 
tremor in the early 1970s.  It initially manifested itself 
when he attempted to drink from a cup.  The patient noted 
that his tremor has worsened over the last 30 years most 
noted with his handwriting."  Regarding his left hand, the 
appellant described current symptoms of tingling and 
numbness, particularly in the left fourth and fifth fingers.  
The report stated:

These symptoms were first noted after a 
long drive for a vacation in the early 
90s.  The hand started going to sleep and 
then left him with baseline paresthesias 
in his fourth and fifth fingers.  He 
denies any functional effect from his 
left hand symptomatology.

The appellant's history of coronary artery disease was noted.  
A significant tremor in the right hand was noted when the 
hands are held out.  The VA examiner concluded with the 
following impression:
The patient suffers from an essential 
tremor of his right hand as well as an 
ulnar neuropathy of his left hand with a 
numbness, tingling and paresthesias in 
his left fourth and fifth digits.  In 
regards to the patient's ulnar 
neuropathy, these symptoms began in the 
early 1990s and it is this examiner's 
opinion that they are unrelated to his 
exposure to Agent Orange while in 
Vietnam.  The subacute onset of these 
symptoms 20 years after exposure makes it 
very unlikely that they are related to a 
toxic exposure to Agent Orange.  The 
patient's paresthesias in his hands, legs 
and feet seem vascular in nature and 
started in the late 90s and were 
correlated to his underlying cardiac 
condition.  I feel that it is very 
unlikely that this numbness and tingling 
are related to a neurogenic etiology.  
However, the patient's essential tremor 
is much more difficult to ascertain its 
relationship to his Agent Orange 
exposure.  In review of the literature 
there are two studies which demonstrate 
the increased incidents of essential 
tremor after exposure to Agent Orange and 
its metabolites.  One study looking at 
railroad workers exposure to high levels 
of this toxic agent revealed 35/45 
workers showed an increase in essential 
tremor as well as dystonia of their 
dominant hand.  Another study looking at 
the Air Force workers exposed to Agent 
Orange during the Vietnam era showed a 
slightly increased instance of essential 
tremor.  Given that the patient's 
essential tremor did start at the same 
time as the exposure while in Vietnam or 
shortly thereafter and given that the 
literature does demonstrate a possible 
correlation with essential tremor and 
exposure to Agent Orange I feel that it 
is as likely as not that the patient's 
underlying tremor is a direct result to 
exposure to toxic metabolites while 
serving in the military in Vietnam.

III.  Analysis

A. Exposure to Herbicide Agents, including Agent Orange.

Sine the appellant served in Vietnam during the Vietnam era, 
if any of the diseases listed in 38 C.F.R. § 3.309(e) became 
manifest after separation from service, within the applicable 
presumptive period for such disease, he is presumed to have 
been exposed to a herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), 3.309(e).

Medical evidence shows that the appellant has an essential 
tremor of the right hand and ulnar neuropathy of the left 
hand.  These conditions were previously diagnosed 
collectively as peripheral neuropathy.  Neither is entitled 
to a presumption of service connection under 38 C.F.R. 
§ 3.309(e), which provides for a presumption of service 
connection only for acute and subacute peripheral neuropathy.  
This specific entity is not shown.  There is no showing of 
"transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent which resolved 
within two years of the date of onset."  See 38 C.F.R. 
§ 3.309(e). 

Nonapplicability of presumptions under 38 C.F.R. § 3.309(e) 
does not preclude the appellant from establishing direct 
service connection for the disabilities he attributes to 
herbicide exposure.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994).

B.  Essential Tremor of the Right Hand

In reviewing the evidence in this case, the Board notes that 
there are multiple medical opinions that relate the 
appellant's current essential tremor of the right hand to his 
inservice exposure to herbicide agents, including Agent 
Orange.  On VA peripheral nerves examination in September 
2000, after reviewing the appellant's claims file, and the 
medical literature on this topic, the examiner concluded:

In review of the literature there are two 
studies which demonstrate the increased 
incidents of essential tremor after 
exposure to Agent Orange and its 
metabolites.  One study looking at 
railroad workers exposure to high levels 
of this toxic agent revealed 35/45 
workers showed an increase in essential 
tremor as well as dystonia of their 
dominant hand.  Another study looking at 
the Air Force workers exposed to Agent 
Orange during the Vietnam era showed a 
slightly increased instance of essential 
tremor.  Given that the patient's 
essential tremor did start at the same 
time as the exposure while in Vietnam or 
shortly thereafter and given that the 
literature does demonstrate a possible 
correlation with essential tremor and 
exposure to Agent Orange I feel that it 
is as likely as not that the patient's 
underlying tremor is a direct result to 
exposure to toxic metabolites while 
serving in the military during Vietnam.

Similar conclusions, albeit with less analysis and detail 
provided, were reached in the opinions by Drs. C. G. and G. 
C.  There is also evidence which would appear to contradict 
this finding.  The appellant's service medical records are 
silent as to any complaints of, or treatment for, an 
essential tremor of the right hand.  A postservice VA 
examination in November 1981 also failed to note any 
complaints of or treatment for essential tremor of the right 
hand.  Finally, the report of a VA environmental physician, 
dated in August 1993, concluded that this condition was not 
suggestive of Agent Orange toxicity.

Under the circumstances presented by this case, the Board 
finds that the evidence supporting and against this claim is 
in relative equipoise, i.e., evenly balanced.  Where there is 
an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving that issue shall be given to the appellant. VCAA 
§ 4, 114 Stat. 2096, 2098 (2000) (to be codified at 38 U.S.C. 
§5107).  Applying the benefit of the doubt doctrine, the 
Board finds that the appellant's essential tremor of the 
right hand is proximately due to or the result of his 
inservice exposure to herbicide agents, including Agent 
Orange.  Accordingly, service connection for essential tremor 
of the right hand is warranted.

C.  Left Ulnar Neuropathy

After a thorough review of the appellant's claim file, the 
Board concludes the appellant has failed to show the required 
nexus between his current ulnar neuropathy, left hand, and 
his active duty military service or his exposure to herbicide 
agents, including Agent Orange, therein. See Combee, 34 F.3d 
1039; Dean v. Brown, 8 Vet. App. 449, 455 (1995).  Although 
he testified and submitted statements in which he alleged 
that his current symptoms of ulnar neuropathy, left hand, are 
the result of his inservice exposure to Agent Orange, the 
appellant's sworn testimony and other statements are not 
competent evidence to establish the etiology of his current 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
appellant is not competent to make a determination that his 
current left ulnar neuropathy, left hand, is the result of an 
inservice exposure to Agent Orange many years ago. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

As noted above, the appellant has submitted medical opinions 
in support of his claim.  After reviewing the statements from 
Drs. C.G. and G.C., the Board finds this evidence too 
speculative to merit significant probative value.  
Specifically, Dr. C.G.'s July 1992 opinion noted that there 
is "a definite distinct possibility that there is a cause 
and effect relationship in regards to some of these present 
neurological deficits."  A subsequent opinion from Dr. G. 
C., dated in August 1992, noted that the appellant's 
"paresthesias of the 4th and 5th digits of the left hand . . 
. were possibly related to Agent Orange."  The latest 
opinion letter from Dr. C. G., dated in November 1997, 
reiterates her prior opinion letters of October 1995 and 
February 1995, and notes that "[i]t is possible that there 
is a causal relationship between Agent Orange and the 
[veteran's] current neurologic problem."  Inasmuch as these 
opinions are couched in terms of mere possibility, without 
any supporting clinical data or other rationale for the 
conclusions reached, they are simply pure speculation, and 
insufficient to establish entitlement to the benefit sought.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  

The Board finds the evidence against service connection for 
left ulnar neuropathy to be far more probative than the 
evidence supporting such claim.  An assessment and plan 
statement, dated in March 1993, noted the etiology of the 
appellant's left ulnar neuropathy as "chronic pressure 
damage in the sulcus region - April of 1992 during a driving 
trip."  The appellant's VA skin examination, dated in March 
1993, noted the appellant's own narrative history of 
paresthesia of the left hand following a long drive in April 
1992.  Both of these accounts contradict the appellant's 
testimony at the December 1999 hearing before the Board in 
which he indicated that he began to experience symptoms of 
left ulnar neuropathy shortly following an inservice shrapnel 
wound.  It is also noteworthy that the appellant's discharge 
examination in February 1970 and his VA general physical 
examination in November 1981 were silent as to any complaints 
relating to, or diagnoses of, peripheral neuropathy.

The August 1993 opinion from a VA Environmental Physician, 
concluded that none of the appellant's diagnoses, including 
mild left ulnar sensory neuropathy, are suggestive of Agent 
Orange toxicity.   The Board also notes the opinion offered 
by the VA examiner conducting the appellant's most recent VA 
examination for peripheral nerves in September 2000.  That 
report indicated that "[t]hese symptoms were first noted 
after a long drive for a vacation in the early 90s.  The hand 
started going to sleep and then left him with baseline 
paresthesia in his fourth and fifth fingers.  He denies any 
functional effect from his left hand symptomatology."  Based 
upon a review of the appellant's claims file, including 
service and postservice medical records, and a current 
examination of the appellant, the VA examiner concluded that 
any ulnar neuropathy was not related to Agent Orange exposure 
in service.  There is no competent evidence to the contrary. 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for left ulnar neuropathy.  
Accordingly, service connection for such disability is not 
warranted. 


ORDER

Service connection for an essential tremor of the right hand 
is granted.

Service connection for left ulnar neuropathy is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

